Opinions of the United
1998 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-2-1998

Rolo v. City Investing Co
Precedential or Non-Precedential:

Docket 95-5768




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1998

Recommended Citation
"Rolo v. City Investing Co" (1998). 1998 Decisions. Paper 238.
http://digitalcommons.law.villanova.edu/thirdcircuit_1998/238


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1998 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed October 2, 1998

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

Nos. 95-5768 & 96-5128

JOSE and ROSA ROLO; and DR. WILLIAM and
ROSEANNE TENERELLI

v.

CITY INVESTING COMPANY LIQUIDATING TRUST;
AmBASE CORPORATION; CARTERET BANCORP, INC.;
FEDERAL DEPOSIT INSURANCE CORPORATION, as
Successor to RESOLUTION TRUST CORPORATION, in its
capacity as RECEIVER OF CARTERET SAVINGS BANK,
FA; THE HOME INSURANCE COMPANY; GEORGE T.
SCHARFFENBERGER; MARSHALL MANLEY; EDWIN I.
HATCH; EBEN W. PYNE; REUBIN O'D. ASKEW;
HOWARD L. CLARK, JR.; CHARLES J. SIMONS;
PETER R. BRINKERHOFF; DAVID F. BROWN; ROBERT F.
EHRLING; CRAVATH, SWAINE & MOORE; DAVID G.
ORMSBY; FEDERAL DEPOSIT INSURANCE
CORPORATION, in its capacity as RECEIVER OF
SOUTHEAST BANK, NA; PAINEWEBBER INCORPORATED;
MERRILL LYNCH, PIERCE, FENNER & SMITH, INC.; THE
PRUDENTIAL INSURANCE COMPANY OF AMERICA;
NATIONAL BANK OF CANADA; CITICORP REAL ESTATE,
INC.; FIRST NATIONAL BANK OF BOSTON; FEDERAL
NATIONAL MORTGAGE ASSOCIATION; FEDERAL HOME
LOAN MORTGAGE CORPORATION; CHASE FEDERAL
BANK, FSB; CITIZENS AND SOUTHERN TRUST
COMPANY (FLORIDA), NA; REGIONS BANK OF
LOUISIANA, as Successor to SECOR BANK, FSB;
OXFORD FIRST CORP.; THE OXFORD FINANCE
COMPANIES, INC.; LASALLE BUSINESS CREDIT, INC.; as
Successor to STANCHART BUSINESS CREDIT, INC.;
HARBOR FEDERAL SAVINGS AND LOAN ASSOCIATION;
GREYHOUND FINANCIAL CORPORATION; LLOYDS BANK
PLC; and JOHN DOES 1-10

       Jose Rolo, Rosa Rolo, Dr. William
       Tenerelli, and Roseanne Tenerelli,
       and proposed intervenor plaintiffs
       Dominick J. Capezza, Estrelita
       Capezza, Jacques Cormier, Anite
       Cormier, Steven Kalinowski,
       Bernard Kalinowski, Charles R.
       Panellino, and Clarisse Panellino,

       Appellants in 95-5768

       proposed intervenor plaintiffs
       Dominick J. Capezza, Estrelita
       Capezza, Jacques Cromier, Anite
       Cormier, Steven Kalinowski,
       Bernard Kalinowski, Charles R.
       Panellino, and Clarisse Panellino,

       Appellants in 96-5128

(Caption amended per Clerk's 11/27/95, 1/3/96 &
2/29/96 orders)

On Appeal from the United States District Court
for the District of New Jersey
(D.C. Civil Action No. 90-cv-04420)

Argued September 16, 1996

Before: BECKER, NYGAARD and ROTH, Circuit Judges

(Opinion Filed 8/31/98)

ORDER AMENDING SLIP OPINION

IT IS ORDERED that the slip opinion in the above case,
filed on August 31, 1998, be amended as follows:

On page 10, line 17, delete "George" and replace it with
"Gerald"; and

                               2
On page 27, line 9, the second sentence, delete the word
"either" and delete the word "or" and replace "or" with the
word "and". The sentence should now read as follows:

       "Under this method, plaintiffs have four years in which
       to file suit from the time that they discover or should
       have discovered their injury and the defendants'
       pattern of racketeering activity."

       By the Court,

       /s/ Jane R. Roth
        Circuit Judge

Dated: October 2, 1998

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                               3